Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 17, 2019

The Court of Appeals hereby passes the following order:

A20A0301. JEROME SLAUGHTER v. THE STATE.

      A jury found Jerome Slaughter guilty of rape, incest, and child molestation, and
his convictions were affirmed. See Slaughter v. State, 345 Ga. App. 790 (815 SE2d
141) (2018). Slaughter subsequently filed an extraordinary motion for new trial,
which the trial court denied. Slaughter then filed this direct appeal. We lack
jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Slaughter’s failure to follow the
requisite appellate procedure deprives us of jurisdiction to consider this appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/17/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.